
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



MOTOROLA OMNIBUS
INCENTIVE PLAN OF 2000

(as amended through May 5, 2003)


        1.    Purpose.    The purposes of the Motorola Omnibus Incentive Plan of
2000 (the "Plan") are (i) to encourage outstanding individuals to accept or
continue employment with Motorola, Inc. ("Motorola") and its subsidiaries or to
serve as directors of Motorola, and (ii) to furnish maximum incentive to those
persons to improve operations and increase profits and to strengthen the
mutuality of interest between those persons and Motorola's stockholders by
providing them stock options and other stock and cash incentives.

        2.    Administration.    The Plan will be administered by a Committee
(the "Committee") of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a "Non-Employee Director" within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") or any successor legislation. The Committee shall have the authority to
construe and interpret the Plan and any benefits granted thereunder, to
establish and amend rules for Plan administration, to change the terms and
conditions of options and other benefits at or after grant, and to make all
other determinations which it deems necessary or advisable for the
administration of the Plan. The determinations of the Committee shall be made in
accordance with their judgment as to the best interests of Motorola and its
stockholders and in accordance with the purposes of the Plan. A majority of the
members of the Committee shall constitute a quorum, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion, except with respect to benefits to officers subject to
Section 16 of the Exchange Act or officers who are or may be "covered employees"
within the meaning of Section 162(m) of the Internal Revenue Code ("Covered
Employees").

        3.    Participants.    Participants may consist of all employees of
Motorola and its subsidiaries and all Non-Employee Directors of Motorola. Any
corporation or other entity in which a 50% or greater interest is at the time
directly or indirectly owned by Motorola shall be a subsidiary for purposes of
the Plan. Designation of a participant in any year shall not require the
Committee to designate that person to receive a benefit in any other year or to
receive the same type or amount of benefit as granted to the participant in any
other year or as granted to any other participant in any year. The Committee
shall consider all factors that it deems relevant in selecting participants and
in determining the type and amount of their respective benefits.

        4.    Shares Available under the Plan.    There is hereby reserved for
issuance under the Plan an aggregate of 107,100,000 shares (reflecting
adjustment for the 3-for-1 stock split effective June 1, 2000) of Motorola
common stock. If there is a lapse, expiration, termination or cancellation of
any stock option issued under the Plan prior to the issuance of shares
thereunder or if shares of common stock are issued under the Plan and thereafter
are reacquired by Motorola, the shares subject to those options and the
reacquired shares shall be added to the shares available for benefits under the
Plan. In addition, any shares of common stock exchanged by an optionee as full
or partial payment to Motorola of the exercise price under any stock option
exercised under the Plan, any shares retained by Motorola pursuant to a
participant's tax withholding election, and any shares covered by a benefit
which is settled in cash shall be added to the shares available for benefits
under the Plan. All shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. Under the Plan, no
participant may receive in any calendar year (i) Stock Options relating to more
than 3,000,000 shares (reflecting adjustment for the 3-for-1 stock split
effective June 1, 2000), (ii) Restricted Stock that is subject to the attainment
of Performance Goals of Section 13 hereof relating to more than 300,000

--------------------------------------------------------------------------------


shares (reflecting adjustment for the 3-for-1 stock split effective June 1,
2000), (iii) Stock Appreciation Rights relating to more than 3,000,000 shares
(reflecting adjustment for the 3-for-1 stock split effective June 1, 2000), or
(iv) Performance Shares relating to more than 300,000 shares (reflecting
adjustment for the 3-for-1 stock split effective June 1, 2000). The shares
reserved for issuance and the limitations set forth above shall be subject to
adjustment in accordance with Section 15 hereof. All of the available shares
may, but need not, be issued pursuant to the exercise of incentive stock
options. Notwithstanding anything else contained in this Section 4 the number of
shares that may be issued under the Plan for benefits other than stock options
shall not exceed a total of 9,000,000 shares (reflecting adjustment for the
3-for-1 stock split effective June 1, 2000, subject to adjustment in accordance
with Section 15 hereof).

        5.    Types of Benefits.    Benefits under the Plan shall consist of
Stock Options, Stock Appreciation Rights, Restricted Stock, Performance Stock,
Performance Units, Annual Management Incentive Awards and Other Stock or Cash
Awards, all as described below.

        6.    Stock Options.    Subject to the terms of the Plan, Stock Options
may be granted to participants, at any time as determined by the Committee. The
Committee shall determine the number of shares subject to each option and
whether the option is an Incentive Stock Option. The option price for each
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of Motorola's common stock on the date the option is
granted. Each option shall expire at such time as the Committee shall determine
at the time of grant. Options shall be exercisable at such time and subject to
such terms and conditions as the Committee shall determine; provided, however,
that no option shall be exercisable later than the tenth anniversary of its
grant. The option price, upon exercise of any option, shall be payable to
Motorola in full by (a) cash payment or its equivalent, (b) tendering previously
acquired shares (held for at least six months) having a fair market value at the
time of exercise equal to the option price, (c) certification of ownership of
such previously-acquired shares, (d) delivery of a properly executed exercise
notice, together with irrevocable instructions to a broker to promptly deliver
to Motorola the amount of sale proceeds from the option shares or loan proceeds
to pay the exercise price and any withholding taxes due to Motorola, and
(e) such other methods of payment as the Committee, at its discretion, deems
appropriate. In no event shall the Committee cancel any outstanding Stock Option
for the purpose of reissuing the option to the participant at a lower exercise
price or reduce the option price of an outstanding option.

        7.    Stock Appreciation Rights.    Stock Appreciation Rights ("SARs")
may be granted to participants at any time as determined by the Committee. An
SAR may be granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options granted after
May 5, 2003, at any time when the Company is subject to fair value accounting.
The grant price of a tandem or substitute SAR shall be equal to the option price
of the related option. The grant price of a free-standing SAR shall be equal to
the fair market value of Motorola's common stock on the date of its grant. An
SAR may be exercised upon such terms and conditions and for the term as the
Committee in its sole discretion determines; provided, however, that the term
shall not exceed the option term in the case of a tandem or substitute SAR or
ten years in the case of a free-standing SAR and the terms and conditions
applicable to a substitute SAR shall be substantially the same as those
applicable to the Stock Option which it replaces. Upon exercise of an SAR, the
participant shall be entitled to receive payment from Motorola in an amount
determined by multiplying the excess of the fair market value of a share of
common stock on the date of exercise over the grant price of the SAR by the
number of shares with respect to which the SAR is exercised. The payment may be
made in cash or stock, at the discretion of the Committee, except in the case of
a substitute SAR which may be made only in stock.

        8.    Restricted Stock.    Subject to the terms of the Plan, Restricted
Stock may be awarded or sold to participants under such terms and conditions as
shall be established by the Committee. Restricted Stock shall be subject to such
restrictions as the Committee determines, including, without limitation, any of
the following:

(a)a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance of the shares of Restricted Stock for a specified period; or

(b)a requirement that the holder of Restricted Stock forfeit (or in the case of
shares sold to the participant resell to Motorola at cost) such shares in the
event of termination of employment during the period of restriction.

        All restrictions shall expire at such times as the Committee shall
specify.

--------------------------------------------------------------------------------

        9.    Performance Stock.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance stock
("Performance Stock") is to be awarded and determine the number of shares, the
length of the performance period and the other terms and conditions of each such
award. Each award of Performance Stock shall entitle the participant to a
payment in the form of shares of common stock upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding satisfaction of any performance goals, the number of
shares issued under a Performance Stock award may be adjusted by the Committee
on the basis of such further consideration as the Committee in its sole
discretion shall determine. However, the Committee may not, in any event,
increase the number of shares earned upon satisfaction of any performance goal
by any participant who is a Covered Employee. The Committee may, in its
discretion, make a cash payment equal to the fair market value of shares of
common stock otherwise required to be issued to a participant pursuant to a
Performance Stock award.

        10.    Performance Units.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance units
("Performance Units") are to be awarded and determine the number of units and
the terms and conditions of each such award. Each Performance Unit award shall
entitle the participant to a payment in cash upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding the satisfaction of any performance goals, the amount to
be paid under a Performance Unit award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Unit awards upon satisfaction of any performance
goal by any participant who is a Covered Employee and the maximum amount earned
by a Covered Employee in any calendar year may not exceed $5,000,000. The
Committee may, in its discretion, substitute actual shares of common stock for
the cash payment otherwise required to be made to a participant pursuant to a
Performance Unit award.

        11.    Annual Management Incentive Awards.    The Committee may
designate Motorola executive officers who are eligible to receive a monetary
payment in any calendar year based on a percentage of an incentive pool equal to
5% of Motorola's consolidated operating earnings for the calendar year. The
Committee shall allocate an incentive pool percentage to each designated
participant for each calendar year. In no event may the incentive pool
percentage for any one participant exceed 30% of the total pool. Consolidated
operating earnings shall mean the consolidated earnings before income taxes of
the Company, computed in accordance with generally accepted accounting
principles, but shall exclude the effects of Extraordinary Items. Extraordinary
Items shall mean (i) extraordinary, unusual and/or non-recurring items of gain
or loss (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, or (iv) the effect of a merger or
acquisition, all of which must be identified in the audited financial
statements, including footnotes, or the Management Discussion and Analysis
section of the Company's annual report.

        As soon as possible after the determination of the incentive pool for a
Plan year, the Committee shall calculate the participant's allocated portion of
the incentive pool based upon the percentage established at the beginning of the
calendar year. The participant's incentive award then shall be determined by the
Committee based on the participant's allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant's allocated portion.

        12.    Other Stock or Cash Awards.    In addition to the incentives
described in sections 6 through 11 above, and subject to the terms of the Plan,
the Committee may grant other incentives payable in cash or in common stock
under the Plan as it determines to be in the best interests of Motorola and
subject to such other terms and conditions as it deems appropriate.

--------------------------------------------------------------------------------


        13.    Performance Goals.    Awards of Restricted Stock, Performance
Stock, Performance Units and other incentives under the Plan may be made subject
to the attainment of performance goals relating to one or more business criteria
within the meaning of Section 162(m) of the Internal Revenue Code, including,
but not limited to, cash flow; cost; ratio of debt to debt plus equity; profit
before tax; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share; operating earnings; economic
value added; ratio of operating earnings to capital spending; free cash flow;
net profit; net sales; price of Company Stock; return on net assets, equity or
stockholders' equity; market share; or total return to shareholders
("Performance Criteria"). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company. Any
Performance Criteria may include or exclude Extraordinary Items. Performance
Criteria shall be calculated in accordance with the Company's financial
statements, generally accepted accounting principles, or under a methodology
established by the Committee prior to the issuance of an award which is
consistently applied and identified in the audited financial statements,
including footnotes, or the Management Discussion and Analysis section of the
Company's annual report. However, the Committee may not in any event increase
the amount of compensation payable to a Covered Employee upon the attainment of
a performance goal.

        14.    Change in Control.    Except as otherwise determined by the
Committee at the time of grant of an award, upon a Change in Control of
Motorola, all outstanding Stock Options and SARs shall become vested and
exercisable; all restrictions on Restricted Stock shall lapse; all performance
goals shall be deemed achieved at target levels and all other terms and
conditions met; all Performance Stock shall be delivered; all Performance Units
shall be paid out as promptly as practicable; all Annual Management Incentive
Awards shall be paid out based on the consolidated operating earnings of the
immediately preceding year or such other method of payment as may be determined
by the Committee at the time of award or thereafter but prior to the Change in
Control; and all Other Stock or Cash Awards shall be delivered or paid. A
"Change in Control" shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act whether or not Motorola is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (a) any "person" or "group" (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Motorola representing 20% or more of the
combined voting power of Motorola's then outstanding securities (other than
Motorola or any employee benefit plan of Motorola; and, for purposes of the
Plan, no Change in Control shall be deemed to have occurred as a result of the
"beneficial ownership," or changes therein, of Motorola's securities by either
of the foregoing), (b) there shall be consummated (i) any consolidation or
merger of Motorola in which Motorola is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of
Motorola in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola Common Stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a "Control
Transaction"), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board

--------------------------------------------------------------------------------

        15.    Adjustment Provisions.    

(a)If Motorola shall at any time change the number of issued shares of common
stock by stock dividend or stock split, the total number of shares reserved for
issuance under the Plan, the maximum number of shares which may be made subject
to an award in any calendar year, and the number of shares covered by each
outstanding award and the price therefor, if any, shall be equitably adjusted by
the Committee, in its sole discretion.

(b)Subject to the provisions of Section 14, without affecting the number of
shares reserved or available hereunder the Board of Directors or the Committee
may authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

(c)In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

        16.    Nontransferability.    Each benefit granted under the Plan shall
not be transferable otherwise than by will or the laws of descent and
distribution and each Stock Option and SAR shall be exercisable during the
participant's lifetime only by the participant or, in the event of disability,
by the participant's personal representative. In the event of the death of a
participant, exercise of any benefit or payment with respect to any benefit
shall be made only by or to the executor or administrator of the estate of the
deceased participant or the person or persons to whom the deceased participant's
rights under the benefit shall pass by will or the laws of descent and
distribution. Notwithstanding the foregoing, at its discretion, the Committee
may permit the transfer of a Stock Option by the participant, subject to such
terms and conditions as may be established by the Committee.

        17.    Taxes.    Motorola shall be entitled to withhold the amount of
any tax attributable to any amounts payable or shares deliverable under the
Plan, after giving the person entitled to receive such payment or delivery
notice and Motorola may defer making payment or delivery as to any award, if any
such tax is payable until indemnified to its satisfaction. The Committee may, in
its discretion, subject to such rules as it may adopt, permit a participant to
pay all or a portion of any required withholding taxes arising in connection
with the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount to be withheld.

        18.    Duration, Amendment and Termination.    No Incentive Stock Option
shall be granted more than ten years after the date of adoption of this Plan by
the Board of Directors; provided, however, that the terms and conditions
applicable to any benefit granted on or before such date may thereafter be
amended or modified by mutual agreement between Motorola and the participant, or
such other person as may then have an interest therein. The Board of Directors
or the Committee may amend the Plan from time to time or terminate the Plan at
any time. However, no such action shall reduce the amount of any existing award
or change the terms and conditions thereof without the participant's consent. No
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by law, regulation, or stock exchange rule.

        19.    Fair Market Value.    The fair market value of Motorola's common
stock at any time shall be determined in such manner as the Committee may deem
equitable, or as required by applicable law or regulation.

--------------------------------------------------------------------------------

        20.    Other Provisions.    

(a)The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant's employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

(b)In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

        21.    Governing Law.    The Plan and any actions taken in connection
herewith shall be governed by and construed in accordance with the laws of the
state of Delaware (without regard to applicable Delaware principles of conflict
of laws).

        22.    Stockholder Approval.    The Plan was adopted by the Board of
Directors on February 29, 2000, subject to stockholder approval. The Plan and
any benefits granted thereunder shall be null and void if stockholder approval
is not obtained at the next annual meeting of stockholders.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.8



MOTOROLA OMNIBUS INCENTIVE PLAN OF 2000 (as amended through May 5, 2003)
